Filed 6/22/22 Alvarez v. Woolrich CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 HILDA YOLANDA ALVAREZ,                                               D079168

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. 21FDV01490S)

 THOMAS WOOLRICH,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Tim
Nader, Judge. Affirmed.
         Law Office of Elliott Kanter and Elliott Kanter for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


         Hilda Yolanda Alvarez filed three successive requests for a domestic
violence restraining order (DVRO) against her ex-boyfriend, Thomas
Woolrich. After her first two requests were denied, the trial court granted
her third request and issued a five-year restraining order. Woolrich appeals,
claiming the third DVRO request rested on largely the same conduct rejected
in her prior requests and was therefore barred by res judicata. Even if not
barred, he asserts the only new evidence on which the court could base its
discretionary decision was inadmissible as speculative and hearsay, such that
issuing the DVRO was an abuse of discretion. Rejecting both contentions, we
affirm. Orders denying two prior DVRO requests without prejudice did not
preclude a later ruling granting the third DVRO request predicated on new
evidence. Nor was there an abuse of discretion in granting a DVRO where
ample evidence, apart from the testimony that Woolrich now challenges for
the first time on appeal, supports the court’s finding of abuse.
              FACTUAL AND PROCEDURAL BACKGROUND
      Alvarez filed her first DVRO request in October 2020. She stated in
her supporting declaration that Woolrich had been slapping her face and
spanking her “with a strong, heavy hand,” to get her to obey. She described
Woolrich as “heartless,” lacking in compassion, and as “a dangerous, bad
person” who had “committed many abuses,” including manipulating,
pressuring, and assaulting her. She mentioned a day when Woolrich called
her over 20 times on the phone, causing her to trip and burn herself with hot
tea. He entered her apartment three times without permission and stole her
cash and personal property. Woolrich would not return the key to her car,
and Alvarez was worried he would do something to it.
      The parties appeared before Judge Enrique Camarena on October 29.
Alvarez testified that everything in her declaration was true and had nothing
to add. Woolrich denied stealing from Alvarez, calling her repeatedly, or
spanking her. He also denied ever showing up at her house. Based on this
proffer, the court denied Alvarez’s motion. Noting that Alvarez bore the
burden to prove that “abuse” occurred within the meaning of the Domestic




                                       2
Violence Prevention Act (DVPA, Fam. Code,1 § 6200 et seq.), Judge
Camarena indicated she did not meet that burden where there was no
corroborating evidence to support her allegations. Advising Alvarez to bring
an additional witness if she sought a restraining order “in the future,” the
court denied her request “without Prejudice.”
      Alvarez filed a second DVRO request in December 2020. As before, she
declared that Alvarez stole from her, kept a key to her car, and called her
repeatedly, causing her to spill hot tea on her arm. Over the last year, she
found her car doors unlocked or open and noticed the carpet in her trunk
jostled. She suspected Woolrich was “doing this to harass and scare [her]”
and feared he would “put something illegal in [her] car.” Alvarez claimed
Woolrich slapped her on “various occasions,” most recently in April or May
2020. She described finding him once inside her apartment “with lamps in
his hand, [and] a mess around the room and living room.” She claimed he
had put worms in all the food in the kitchen, requiring her to throw it all
away. Alvarez attached a copy of a September 2020 police incident report, in
which she told police that Woolrich had slapped her in the face five times in
May, but admitted she did not call police when the incident happened.
      The parties appeared before Judge Maryann D’Addezio on January 7,
2021. The court asked Alvarez to specify what happened in the slapping
incident, but Alvarez could only say that it happened after Woolrich felt she
was not obeying him. Alvarez clarified that she did not answer the many
calls she received from private numbers but suspected they were from
Woolrich. She further testified about finding Woolrich in her home without




1     Further statutory references are to the Family Code unless otherwise
indicated.
                                       3
permission three times. Asked to respond, Woolrich denied hitting her or
stealing from her.
      Based on this proffer, the court denied Alvarez’s second DVRO request,
finding she had again failed to meet her burden to show that “abuse”
occurred within the meaning of the DVPA. Judge D’Addezio did not find
Alvarez credible and noted she had made “the exact same allegations” in her
prior request, which was also denied. As before, the court denied Alvarez’s
request for a DVRO “without Prejudice.”
      In March 2021, Alvarez filed a third request for a DVRO. This time,
her attached declaration added several additional details to her prior
allegations. During their dating relationship, she said Woolrich slapped her
several times, including when she did not do what he said. After they ended
their relationship, she noticed that a bag of her important documents and
valuables was missing from her home. Woolrich told her not to report it,
saying it had to be somewhere in her home. Afterwards, Alvarez came home
one day to find Woolrich holding a flashlight and looking through her
belongings. He seemed surprised to see her and left; Alvarez later found her
missing bag in its proper place but noticed some jewelry had been taken.
Alvarez explained she had also found Woolrich in her home other times
without permission. Around September 2020, she found him sitting in her
home with his legs crossed, wearing her underwear. Woolrich acted as
though it was funny; once he saw that Alvarez felt differently, he left. On
another occasion, she noticed that several water bottles in her home had
broken seals, and food was covered in worms. Fearful he had put something
in her food, she threw everything out.
      Alvarez also explained the May 2020 slapping incident. She declared
that Woolrich came to her home after the breakup and told her she “could not


                                         4
get rid of him” and “had to obey him.” When Alvarez rejected Woolrich’s
advances, he slapped her. She pushed him and asked him to leave; Woolrich
“did not leave easily.” She again attached the September 2020 police report
documenting her statement to police that Woolrich had slapped her in May.
      Alvarez also explained why she believed Woolrich was tampering with
her car. Although she always locked her doors, there were “several times
that [she would] find [her] car unlocked with the car doors wide open.”
Woolrich was the only person with a spare key, and he refused to give it back.
She found her doors unlocked when leaving work on December 11, 2020, and
suspected Woolrich did it. In the second week of January 2021, she noticed
the air in her tires were low. At the shop, she was told “someone had
released air from all of my tires.” She attached an itemized receipt from
Discount Tire that is cut off but appears to list “FREE FLAT REPAIR” for all
four tires.
      Finally, Alvarez asserted for the first time that Woolrich’s behavior had
caused her to suffer post-traumatic stress. She submitted letters from a
clinic signed by a social worker confirming her diagnosis and treatment plan.
      Woolrich responded with a supporting declaration again denying that
he had ever hit Alvarez, entered her apartment, stolen from her, or gone near
her car. As to the specific allegations about deflating car tires, leaving her
car doors unlocked or open, entering her apartment and wearing her
underwear, taking her valuables, putting worms in her food, and slapping
her, Woolrich offered categorical denials. He denied having a copy of her car
keys or any of her belongings. He further denied even seeing Alvarez after
they ended their relationship in April 2020, making her claims from later
that year impossible. Noting the court had denied her two prior DVRO




                                        5
requests, Woolrich suggested she was manufacturing allegations because he
refused to marry her, sell his house, and move with her to Arizona.
      Alvarez filed a supplemental declaration describing two incidents in
which Woolrich had broken into her home. The time she found him sitting in
her undergarments, he asked her to take pictures of him. When she refused,
he allegedly became “irate” and eventually left. On another instance, Alvarez
“walked in on him snooping around [her] home with gloves.” She also
described coercive sexual behavior during their relationship that made her
feel uncomfortable and described Woolrich as “an abusive man that does not
take no for an answer.”
      The parties appeared before Judge Nader on April 22. Woolrich denied
hitting or demanding money from Alvarez and noted that two judges had
already dismissed her allegations. Alvarez offered to present her daughter as
a witness, but the court indicated it would be cumulative of her declarations.
Based on her declarations and the parties’ testimonies, it found that Alvarez
established by a preponderance of the evidence that acts of abuse under the
DVPA had occurred and entered a five-year restraining order.
                                 DISCUSSION
      The DVPA permits a trial court to issue a restraining order separating
parties to prevent a recurrence of domestic violence based on a declaration or
testimony demonstrating “reasonable proof of a past act or acts of abuse.”
(§ 6300.) “Abuse is not limited to the actual infliction of physical injury or
assault” (§ 6203, subd. (b)), but rather includes acts such as molesting,
striking, stalking, harassing, constantly calling, and disturbing the peace of
the other party. (§§ 6203, subd. (a)(4), 6320, subd. (a).) In other words, abuse
includes “acts that ‘destroy[ ] the mental or emotional calm of the other
party.’ ” (Rodriguez v. Menjivar (2015) 243 Cal.App.4th 816, 820.)


                                        6
      To obtain a DVRO, a petitioner must establish past abuse before the
trial court by a preponderance of the evidence. (In re Marriage of Davila &
Mejia (2018) 29 Cal.App.5th 220, 226.) On appeal, we review an order
granting a DVRO request for abuse of discretion. (Ibid.) That standard in
turn requires reviewing the trial court’s factual findings for substantial
evidence, its conclusions of law de novo, and its application of the law to the
facts for abuse of discretion. (Haraguchi v. Superior Court (2008) 43 Cal.4th
706, 711−712.)
      Woolrich’s main contention is that the court was barred under res
judicata where two prior DVRO requests alleging the same general conduct
had been denied. “Whether the doctrine of res judicata applies in a particular
case is a question of law which we review de novo.” (City of Oakland v.
Oakland Police & Fire Retirement System (2014) 224 Cal.App.4th 210, 228.)
Res judicata, or claim preclusion, “ ‘prevents relitigation of the same cause of
action in a second suit between the same parties or parties in privity with
them.’ ” It applies “if a second suit involves: (1) the same cause of action
(2) between the same parties (3) after a final judgment on the merits in the
first suit.” (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 824.)
Relatedly, collateral estoppel applies to prevent “relitigation of previously
decided issues” and is found “(1) after final adjudication (2) of an identical
issue (3) actually litigated and necessarily decided in the first suit and
(4) asserted against one who was a party in the first suit or one in privity
with that party.” (Id. at pp. 824–825.) Both concepts require a final
adjudication on the merits. Here, as we explain, the two prior DVRO
requests were denied without prejudice and did not bar Aguilar from refiling
her request with additional evidentiary support.




                                        7
      Although Judge Camarena and Judge D’Addezio concluded on their
records that Alvarez had not met her moving burden, they denied her request
for a DVRO without prejudice. “Dismissals of actions without prejudice
ordinarily indicate that such judgments of dismissal affect no right or remedy
of the parties and that there has been no decision of the case upon the merits.
[Citation.] The only adjudication by a judgment of dismissal ‘without
prejudice’ is that nothing is adjudged and that the parties are as free to
litigate the issue as though the action had not been commenced.” (Fleishbein
v. Western Auto Supply Agency (1937) 19 Cal.App.2d 424, 427; see Wilkins v.
Wilkins (1950) 95 Cal.App.2d 611, 613 [“The term ‘without prejudice,’ in its
general adaptation, means that there is no decision of the controversy on its
merits, and leaves the whole subject in litigation as much open to another
application as if no suit had ever been brought.”].) Having denied the two
prior requests without prejudice, Alvarez was not barred from requesting a

DVRO for a third time based on new evidence.2
      In her third DVRO request, Alvarez added several details that were
missing from her two prior requests. For the first time, she explained their
relational power dynamics and Woolrich’s coercive sexual behavior, offered a
fuller account of three different times after their breakup that Woolrich


2      Woolrich does not suggest it was an abuse of discretion for the trial
court to deny Alvarez’s second DVRO request without prejudice, and we
therefore have no occasion to decide where that line must be drawn. (See,
e.g., Varanelli v. Luddy (1943) 130 Conn. 74, 80–81 [32 A.2d 61, 64–65] [a
court can deny a motion without prejudice, avoiding preclusive effect, “only
where there is some reasonable ground upon which [it] can conclude that the
issues should not be finally decided upon the situation as it stands”].)
Instead, Woolrich merely suggests that because the first and second requests
were denied, the trial court was likewise required to deny the third. That
argument fails because the first and second dismissals were without
prejudice.
                                       8
entered her home while she was away (including his reactions on being
found), detailed what led to Woolrich slapping her in May 2020, and related
why (given her habit of locking her car doors and Woolrich being the only one
with a spare key) she believed Woolrich was the one leaving her doors open or
unlocked. Alvarez added a new allegation that she thought Woolrich let the
air out of her tires in January 2021, attaching a receipt from Discount Tire
showing “FREE FLAT REPAIR” for all four tires. Finally, she offered new
evidence of her mental health diagnosis, supported by accompanying
documentation from a clinic. In contrast to her first two DVRO petitions,
which alleged abuse in the abstract, Alvarez’s third petition was more
granular, adding details as to matters previously alleged as well as asserting
new facts for the first time. It is simply not the case that Alvarez filed an
identical DVRO request for a third time, hoping for a different outcome. (See,
e.g., Rynsburger v. Dairymen’s Fertilizer Co-op, Inc. (1968) 266 Cal.App.2d
269, 278 [res judicata is not avoided “ ‘by minor differences of form, parties,
or allegations . . . contrived only to obscure the real purpose—a second trial
on the same cause between the same parties’ ”].)
      Next, Woolrich argues that it was an abuse of discretion to grant the
DVRO request based on “clearly inadmissible evidence.” He challenges the
following testimony in Alvarez’s declaration: “On the second week of January
2021, I noticed that my car tires were low. I took my car to auto service and
they told me someone had released air from all of my tires.” Although he
raised no evidentiary objections below, Woolrich maintains the challenged
testimony furnished the sole basis for the court’s decision where other




                                        9
allegations merely repeated previously rejected claims.3 In his view,
Alvarez’s conclusion that someone had let the air out of her tires was
speculative and based on the hearsay statement of an unidentified mechanic.
By nonetheless issuing a restraining order based on this evidence, he believes
the court exceeded the bounds of reason.
      At the outset, Woolrich forfeited this contention by failing to object.
(Evid. Code, § 353; see In re C.B. (2010) 190 Cal.App.4th 102, 132−133; In re
Marriage of Davila & Mejia, supra, 29 Cal.App.5th at p. 227.) But even if we
considered his claim, it rests on a faulty premise. Having concluded res
judicata posed no bar to evaluating Alvarez’s third DVRO request, there was
ample evidence on which the court could find that Alvarez demonstrated
abuse apart from the challenged testimony. (See, e.g., In re Marriage of
Fregoso & Hernandez (2016) 5 Cal.App.5th 698, 703 [inquiry is whether there
is some evidence that, if believed, would support the finding].) For example,
the court could reasonably credit evidence that Woolrich entered her
apartment multiple times, stole a bag containing her valuables, and

periodically opened her car doors.4 On this record, any contention that
evidentiary error led to an abuse of discretion in granting the DVRO
necessarily fails.


3    We read the record differently: details regarding Woolrich’s coercive
behavior during their dating relationship and Alvarez’s mental health
diagnosis were also first mentioned in the third DVRO request.
4      Indeed, with Alvarez submitting a receipt showing she had to repair
four flat tires at the same time, the court could reasonably (and not
speculatively) infer precisely what the unidentified mechanic purportedly
said: that someone had intentionally let the air out of her tires. (See Dimond
v. Caterpillar Tractor Co. (1976) 65 Cal.App.3d 173, 184–185 [“Where an
inference has support in established facts and is a reasonable deduction or
extension of that evidence, it cannot be condemned as speculative.”].)
                                       10
                              DISPOSITION
     The order is affirmed. The parties shall bear their own costs on appeal.




                                                                   DATO, J.

WE CONCUR:




IRION, Acting P. J.




DO, J.




                                    11